Citation Nr: 1639887	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-28 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits, prior to September 12, 2011 under Chapter 35, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to October 1974, January 1991 to July 1991, and April 1997 to December 1997, with additional duty in the National Guard.  The Appellant is the Veteran's daughter.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2012 determination by the Department of Veterans Affairs (VA) Regional Office (RO) Education Service, in Buffalo, New York.  

This claim was previously before the Board in May 2015, at which time it was remanded to afford the appellant a Board hearing via videoconference.  A hearing was held in June 2016, with the appellant at the Waco, Texas, RO.  A transcript of this hearing is of record.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The appellant was 18 years old in March 1998.

2.  The appellant's basic eligibility for DEA benefits is based upon the Veteran's receipt of a 100 percent rating, effective December 2, 1997. 

3. The appellant enrolled in college on August 16, 1998.  


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for selection of an assignment of an effective date of December 2, 1997, but no earlier, for the beginning of the appellant's eligibility for DEA benefits are met. 38 U.S.C.A. §§ 3501, 3512, 5107 (West 2014); 38 C.F.R. §§ 3.102, 21.3032, 21.3040, 21.3041 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary. 

Law and analysis

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a veteran who has a total and permanent disability rating from a service-connected disability. 38 U.S.C.A. § 3501 (a) (1) (A); 38 C.F.R. § 21.3021. 

Eligibility for Chapter 35 benefits further requires that the appellant must not reach her 26th birthday on or before the effective date of a finding of permanent and total service-connected disability. 38 C.F.R. § 21.3040 (c). Under 38 C.F.R. § 21.3041, the basic beginning date of eligibility for educational assistance is normally the date the child reaches age 18, or the date of the child's completion of secondary schooling, whichever occurs first. 38 C.F.R. § 21.3041 (a). The basic ending date for educational assistance is the date of the child's 26th birthday, or the date the veteran is no longer permanently and totally disabled. 38 C.F.R. § 21.3041 (a). 

If the effective date of the permanent and total rating is before the child's 18th birthday, and the date of notification to the veteran occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility. If the child elects a beginning date that is before his or her 18th birthday, the period of eligibility ends the earlier of the date that the Veteran is no longer rated permanently and totally disabled, or the date of the child's 26th birthday. If the child elects a beginning date after his or her 18th birthday, the period of eligibility ends the earlier of the date the veteran is no longer rated permanently and totally disabled or 8 years after the beginning date the child elects. 38 C.F.R. § 21.3041 (a)(2)(i). If the effective date of the permanent and total rating occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility. The period of eligibility ends the earlier of the date the veteran is no longer rated permanently and totally disabled, or 8 years after the beginning date the child elects. 38 C.F.R. 
§ 21.3041(a)(2)(ii).

In the instant case, the appellant is the daughter of the Veteran.  She was born in March 1980, as shown by her claim for DEA benefits.  In a March [redacted], 2010 rating decision, the RO granted the Veteran a 100 percent rating for posttraumatic stress disorder, effective April 17, 2009.  The rating decision also granted basic eligibility to DEA from March [redacted], 2010.  

A June 2012 rating decision granted an earlier effective date of December 2, 1997 for the Veteran's 100 percent rating for PTSD.  The rating decision also granted eligibility to DEA, effective December 2, 1997.  In view of that finding, the Board is convinced that this is a reasonable effective date for selection by the appellant.  Moreover, there is evidence on file that another daughter of the Veteran was given this date as her eligibility for DEA benefits.

As the Veteran reached her 18th birthday after the effective date of the permanent and total rating, she meets the age requirement for eligibility.  

The Veteran submitted a claim for DEA, citing that she enrolled in college in August 1998, eight months after the effective date of the 100 percent rating and the entitlement to DEA.  The Board finds that with resolution of the doubt in favor of the appellant, the criteria for eligibility of selection of an assignment date of December 2, 1997 is warranted.  


ORDER

The selection of an effective date of December 2, 1997, but no earlier for the commencement of the period of eligibility for appellant's Chapter 35 Dependents' Educational Assistance (DEA) benefits is granted.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


